Exhibit 10.2
 
 


FIRST AMENDMENT
TO
LEASE AGREEMENT


THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into this 17th day of September, 2014, among Stradivarius Highlands, LLC, a
Colorado limited liability company (the “Landlord”), Bourbon Brothers Holding
Company, LLC, a Colorado limited liability company whose address is 2 N. Cascade
Ave., Ste. 1400, Colorado Springs, Co 80903 (“Original Tenant”), 53 Peaks Lone
Tree, LLC, a Colorado limited liability company whose address is 2 N. Cascade
Ave., Ste. 1400, Colorado Springs, Co 80903 (“Assignee”) and Bourbon Brothers
Holding Corporation, a Colorado corporation whose address is 2 N. Cascade Ave.,
Ste. 1400, Colorado Springs, Co 80903 (“Guarantor”).


Recitals


A.
Landlord and Original Tenant are parties to that certain Lease Agreement dated
July 9, 2014, pursuant to which Landlord agreed to lease to Original Tenant
(which mistakenly used the name “Bourbon Brothers, LLC”) the premises located at
7431 Park Meadows Drive, Lone Tree, CO 80124.



B.
Section 1.16 of the Lease provides that the “Permitted Use” of the Lease is
“solely as a restaurant, serving southern comfort food and BBQ.”  Original
Tenant has requested that the Lease be amended to change the Permitted Use in
accordance with this Amendment in order to facilitate the Assignment of the
Lease to Assignee (as described in Recital C).



C.
Original Tenant desires to assign all of its interest in the Lease to Assignee
in accordance with Section 15.1 of the Lease by execution of the Lease
Assignment and Assumption attached hereto as Exhibit A (the “Assignment”), and
Guarantor desires to issue to Landlord a guaranty in the form attached hereto as
Exhibit B (the “Guaranty”) in order to induce Landlord to enter into this
Amendment and consent to the Assignment.



D.
The parties desire to enter into this Amendment to change the Permitted Use, to
correct Original Tenant’s name throughout the Lease, to document Landlord’s
consent to the Assignment, and to obligate Guarantor to issue the Guaranty to
Landlord.



Agreements


In consideration of the Recitals and the mutual promises and agreements of the
parties, the parties hereto agree as follows:


1.
Capitalized Terms.  Any capitalized term used in this Amendment and not
otherwise defined herein shall have the meaning ascribed to it in the Lease.



2.
Identity of Tenant.  The parties hereto acknowledge that the Tenant under the
Lease was and is intended to be Bourbon Brothers Holding Company, LLC, and that
the parties to the Lease made a mutual mistake in listing the Tenant as Bourbon
Brothers, LLC.  Bourbon Brothers, LLC is not and never was the Tenant under the
Lease.  The Lease is hereby corrected by deleting all references to the Tenant
as Bourbon Brothers, LLC and replacing them with “Bourbon Brothers Holding
Company, LLC,” such that the Original Tenant hereunder is properly identified as
the Tenant throughout the Lease, as amended hereby.  Furthermore, Original
Tenant and Landlord hereby ratify, confirm and approve such correction, and
Original Tenant hereby adopts and assumes all Tenant liabilities and obligations
under the Lease (regardless of when such liabilities and obligations accrued)
and agrees to fully perform the same in all respects.

 
 
1

--------------------------------------------------------------------------------



3.
Assignment of Lease. Subject to Section 15.1 of the Lease, the Landlord hereby
consents to the Assignment. Following the Assignment, Original Tenant shall have
no rights under the Lease, but shall remain fully liable under the Lease and
shall not be released from its obligations thereunder, and Assignee shall have
all the rights and be fully liable for all obligations of Tenant under the
Lease.  Neither Original Tenant nor Assignee shall further assign the Lease or
otherwise transfer its interest to any person or entity except in strict
accordance with the terms of the Lease, as amended.



4.
Permitted Use.  Section 1.16 of the Lease is hereby deleted in its entirety and
replaced with the following:



5.
Guaranty.  In consideration of Landlord’s agreement to consent to the Assignment
and to enter into this Amendment, Guarantor shall execute and deliver to
Landlord the Guaranty immediately upon execution of this Amendment.



6.
Construction; No Further Amendments.  Each reference in the Lease to “this
Lease,” “hereunder,” “hereof,” “herein,” or any other word or words of similar
import shall mean and be a reference to the Lease as amended hereby.  Except as
amended by this Amendment, the Lease shall remain in full force and effect in
accordance with the respective terms and conditions thereof.



7.
Counterparts.  This Amendment may be executed in one or more counterparts, all
of which taken together shall constitute one instrument.  A facsimile or other
electronic copy of a signature on this Amendment shall be acceptable as and
deemed to be an original signature.



 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WEHREOF, this Amendment is executed as of the day and year first
written above.




LANDLORD:


Stradivarius Highlands, LLC,
a Colorado limited liability company


By: John Kelly Greene
Name: John Kelly Greene
Title: Manager




TENANT:


Bourbon Brothers Holding Company, LLC,
a Colorado limited liability company


By: Mitchell Roth
Name: Mitchell Roth
Title: President




ASSIGNEE:


53 Peaks Lone Tree, LLC,
a Colorado limited liability company


/s/ Shawn Owen
Shawn Owen, Manager




GUARANTOR:


Bourbon Brothers Holding Corporation,
a Colorado corporation


/s/ Mitchell Roth
Mitchell Roth, President
 
 

 
3

--------------------------------------------------------------------------------

